 

Exhibit 10.36

 

[gy2zz1yzma33000001.jpg]

September 11, 20l7

Dr. Scott Barnes

Dear Scott,

STAAR Surgical Company is pleased to offer you the position of Chief Medical
Officer reporting to Caren Mason, President and CEO. Your beginning wage will be
$16,730.80 per bi-weekly pay period for 26 pay periods per year ($435,000 per
year), in addition to all the benefits offered in our current policies.

You will also receive a sign on bonus of $60,000 payable upon your first day of
work. As is customary with signing bonus’, if you choose to leave the company
before twenty four months, a prorated claw back of the bonus will need to be
repaid to the company.

You will receive an initial grant of 25,000 STAAR Surgical Company Stock Options
and 12,500 Restricted Stock Units. The Options and RSU’s will vest over a period
of three years, commencing on your first day of employment.

As a participant in the Executive Long Term Incentive Plan, you will also be
eligible for annual stock equity grants which generally are a combination of
Stock Options and Restricted Stock Units.

In addition, you will participate in our Corporate Annual Incentive Bonus
Program. You will have a target bonus of 40% of your annual base salary, which
will be payable on an annual basis and subject to the successful achievement of
corporate and personal goals and objectives.

You are also eligible to participate in the Executive Severance and Change In
Control benefit plans.

Upon acceptance of this offer and the successful completion of a drug screen,
you may begin work. Your start date is October 1st. On your first day of
employment you will need to bring identification in order to complete all
necessary paperwork, including your Employment Eligibility Verification (Form
I-9).

All arrangements between you and STAAR Surgical regarding your desire and
ability to continue performing ophthalmic surgery procedures untethered from
STAAR is addressed in the attached Agreements.

Employment is at the mutual consent of the employee and STAAR and can be
terminated “at will,” with or without cause, by either you or STAAR in its sole
discretion at any time.

Scott, we are very excited about the possibility of your joining the STAAR
Executive Team. We believe your contributions to the Company will quickly have
significant and long lasting impact on STAAR and will benefit patients
worldwide. We look forward to seeing you soon.

 

Thank you,

 

Accepted by:

/s/ Bill Goodmen

 

BARNES.SCOTT.DANIE    [gy2zz1yzma33000002.jpg]

L.1098947899

Bill Goodmen

 

Scott Barnes

Vice President Global Human Resources

 

 

 

 

____11 September 2017_____________

9/12/17

 

Date

Cc:   Caren Mason

 

 

 

 